Citation Nr: 1229359	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for status post fracture of the right wrist secondary to the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of a left ankle fracture, status post open reduction and internal fixation fibula. 

3.  Entitlement to an increased rating in excess of 30 percent for the service-connected PTSD prior to May 16, 2009. 

4.  Entitlement to an increased rating in excess of 50 percent for the service-connected PTSD since May 16, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to September 2001 and November 2003 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part of the April 2008 decision, the RO granted the Veteran a compensable rating of 20 percent for his service-connected left ankle and an increased rating of 30 percent for his service-connected PTSD, both effective October 30, 2007.  The May 2008 rating decision denied service connection for status post fracture of the right wrist. 

During the pendency of the appeal, a June 2009 Supplemental Statement of the Case (SSOC) granted the Veteran an increased rating of 50 percent for the service-connected PTSD effective May 16, 2009.  Inasmuch as a higher rating for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for all issues on appeal. 

Status Post Fracture of the Right Wrist 

The Veteran asserts that he fractured his right wrist on June 13, 2007, during a flashback, which was a symptom of his service-connected PTSD.  The file does not contain records of treatment for the Veteran's right wrist fracture.  Additionally, in an August 2008 VA treatment note it was stated that the Veteran underwent surgery for the wrist at the Highland Hospital in Rochester, New York.  However, there are no records from Highland Hospital on file and these missing records are pertinent to the claim on appeal.  A remand is warranted in order to obtain outstanding treatment records from the day of his fracture of the right wrist and the subsequent surgery.  

Residuals of a Left Ankle Fracture 

The claim for an increased rating for the Veteran's residuals of a left ankle fracture should be remanded in order for the Veteran to be afforded a new VA examination. The Veteran's representative asserted in June 2012 that the VA examination on record was too old.  The Board notes that the last VA examination afforded for the Veteran's left ankle was in December 2007, nearly five years ago.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his residuals of a left ankle fracture, status post open reduction and internal fixation fibula.  



Service-Connected PTSD

The Board also finds that a new VA examination is warranted for the Veteran's service-connected PTSD.  The Veteran was afforded VA examinations for his service-connected PTSD in November 2007 and May 2009, but he has not been examined in more than three years.  Additionally, the Veteran asserts that his PTSD flashbacks have increased in severity.  According to the Veteran's June 2012 statement, he was in a recent motor vehicle accident as a result of his PTSD flashbacks.  The Board finds that the Veteran should be scheduled for new VA examination to determine the current severity of his PTSD. Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

Prior to any VA examinations, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any outstanding records of pertinent treatment not currently of record.  Specifically noted in this regard are records of treatment following the June 2007 fall and wrist fracture.   Based on their response, the RO/AMC should assist them in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran (and his representative) of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should contact the Veteran to obtain authorization in order for the RO/AMC to obtain any records of treatment following the June 2007 fall and wrist fracture, as well as any pertinent treatment records from Highland Hospital in Rochester, New York for the subsequent surgery.  

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a left ankle fracture, status post open reduction and internal fixation fibula.  The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should detail the current nature and severity of the Veteran's residuals of a left ankle fracture, status post open reduction and internal fixation fibula, including range of motion and any pain, weakness, instability after repetitive use. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO/AMC should schedule the Veteran for a VA examination in order to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report a discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
   
It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The findings of the examiner should address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

5.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


